441 F.2d 592
UNITED STATES of America, Plaintiff-Appellee,v.Alex De ACETIS, Defendant-Appellant.
No. 26493.
United States Court of Appeals, Ninth Circuit.
April 15, 1971.

John R. McDonough, Beverly Hills, Cal., for defendant-appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Criminal Division, J. Kent Steele, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CARTER, WRIGHT and TRASK, Circuit Judges.
PER CURIAM:


1
Alex De Acetis appeals from his conviction for refusing induction into the armed forces in violation of 50 U.S.A. App. 462.  Appellant's sole argument on appeal is that his local board's refusal to allow witnesses to testify in his behalf at his personal appearance denied him rights under the applicable federal regulations, 32 C.F.R. 1624.1(b), 1624.2(b), and deprived him of due process in violation of the Fifth Amendment.


2
The issue has been settled adversely to appellant in United States v. Evans, 425 F.2d 302, 304 (9th Cir. 1970) and in Uffelman v. United States, 230 F.2d 297, 303 (9th Cir. 1956).  The hearing before the local board met the standards of due process.


3
Affirmed.